UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                   )
JASON NDREMIZARA,                                  )
                                                   )
                    Plaintiff,                     )
                                                   )
       v.                                          )
                                                   )   Civil No. 12-1507 (RCL)
TOWERS WATSON                                      )
(TOWERS WATSON DELAWARE, INC.,                     )
TOWERS WATSON PENNSYLVANIA,                        )
INC.),                                             )
                                                   )
                    Defendant.                     )
                                                   )
                                                   )


                                  MEMORANDUM OPINION

       Plaintiff Jason Ndremizara, appearing pro se, alleges that defendant Towers Watson

discriminated against him on the basis of race and age by failing to hire him for an actuarial

position with the company. Towers Watson has moved to dismiss under Rule 12(b)(6), or in the

alternative, for a more definite statement. For the reasons given below, the Court will GRANT

the motion to dismiss.

       A motion to dismiss is appropriate when the complaint fails “to state a claim upon which

relief can be granted.” Fed.R.Civ.P. 12(b)(6). Such a failure occurs when the complaint is so

factually deficient that the plaintiff's claim for relief is not plausible on its face. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Though facts in a complaint need not be detailed,

Rule 8 “demands more than an unadorned, the-defendant-harmed-me accusation.” Ashcroft v.

Igbal, 556 U.S. 662, 678 (2009). The Court must accept all factual statements as true when

deciding a Rule 12(b)(6) motion to dismiss. Id. at 678. However, conclusory legal allegations
devoid of any factual support do not enjoy the same presumption of truth. Id. at 679. “Factual

allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. “A document filed pro se is to be liberally construed and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). Nevertheless, a pro

se plaintiff's complaint “must present a claim on which the Court can grant relief.” Utterback v.

Geithner, 754 F.Supp.2d 52, 54 (D.D.C.2010) (quoting Chandler v. Roche, 215 F.Supp.2d 166,

168 (D.D.C.2002)).

       Plaintiff’s Amended Complaint fails to allege facts sufficient to establish his

discrimination claim, and relies instead only on conslusory, uncorroborated statements. Plaintiff

alleges no facts to suggest that Towers Watson knew his age or race when rejecting his

application. Further, this complaint is one of nine nearly-identical complaints, with only the

defendant’s name changed, filed by Ndremizara against other companies that have failed to hire

him. Def.’s Mot. to Dismiss 2–3. Taking judicial notice of these cases, this Court notes

especially the order granting the defendant’s motion to dismiss in Ndremizara v. Hanover

Insurance Company, No. 4:12-CV-40109 (D. Mass., May 31, 2013), which notes the same

deficiencies in Ndremizara’s complaint.

       A separate Order consistent with this Memorandum Opinion shall issue this date.

       Signed by Royce C. Lamberth, United States District Judge, on August 21, 2013.




                                                2